UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1556


EDMOND MACHIE,

                      Plaintiff – Appellant,

          v.

AMBER ULLAH, Collector, Fairfax County Federal Credit
Union; GUSTAVO FERNANDEZ, Collector, Fairfax County Federal
Credit Union; PATRICK MCINERENEY, Collector, Fairfax County
Federal Credit Union; DONALD E. COULTER, Esquire,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:12-cv-00010-AJT-IDD)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmond Machie, Appellant Pro Se. Richard D. Holzheimer, Jr., Amy
Sanborn Owen, COCHRAN & OWEN, LLC, Vienna, Virginia; John
Elphinstone McIntosh, Jr., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edmond    Machie   appeals      the    district    court’s        order

denying his motion for an extension of time and dismissing his

civil complaint.        On appeal, we confine our review to the issues

raised   in    the     Appellant’s   brief.         See   4th   Cir.    R.   34(b).

Because Machie’s informal brief does not challenge the basis for

the district court’s disposition, Machie has forfeited appellate

review   of     the    court’s   order.       Accordingly,       we    affirm    the

district   court’s       judgment.    We      dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2